 

Exhibit 10.2





 

[ex10-2_001.jpg]

 

The Directors

Global Telesat Communications Limited

19-25 Nuffield Road

Nuffield Industrial Estate

Poole

Dorset

BH17 0RU

 

29th April 2020

 

Coronavirus Business Interruption Loan Agreement

 

THIS IS AN IMPORTANT LEGAL DOCUMENT THAT YOU SHOULD READ IN ITS ENTIRETY USING A
DEVICE WITH A LARGE SCREEN, SUCH AS A TABLET, LAPTOP OR SIMILAR. WE RECOMMEND
THAT YOU OBTAIN INDEPENDENT LEGAL ADVICE AND MAKE SURE YOU UNDERSTAND IT BEFORE
YOU SIGN IT.

 

YOU ARE RESPONSIBLE FOR REPAYING THE WHOLE OF THIS LOAN AT ALL TIMES. WE WILL
ALWAYS TRY TO RECOVER THE FULL AMOUNT OF THE LOAN FROM YOU OR FROM ANY SECURITY
PROVIDED TO US FIRST.

 

We are pleased to offer you a committed sterling term loan facility (the
Facility). This agreement sets out the terms that apply to the Facility.

 

This agreement is between you and us.

 

By ‘you’ and ‘your’ we mean everyone or every business we have offered to
provide the Facility to.

 

By ‘us’, ‘we’ and ‘our’, we mean HSBC UK Bank plc, or another entity that we
transfer our rights and/or obligation to under the agreement to.

 

1. What we are providing and what it will cost you

 

The details of this Facility are:

 

Limit £250,000.00 (the Limit).     Currency Sterling     Purpose You will only
use the loan we provide under this Facility (the Loan) for general working
capital requirements. We will not monitor or check how you use the Loan.

 

HSBC UK Bank plc. Registered in England and Wales (company number: 9928412).

Registered Office: 1 Centenary Square, Birmingham, B1 1HQ. Authorised by the
Prudential Regulation Authority and regulated by the Financial Conduct Authority
and the Prudential Regulation Authority (Financial Services Register number:
765112).

 

  1

 

 

Drawdown Period

You may draw down the Loan from the date you accept this agreement (the
Acceptance Date) to the date falling 60 days after the Acceptance Date.

    Cancellation

If you do not make a draw down within the Drawdown Period, we will cancel the
Facility and you will immediately pay us any amounts owing to us in connection
with the Facility.

 

If you do not draw down the Loan in an amount equal to the Limit within the
Drawdown Period, we will cancel the undrawn portion of the Facility at the end
of the Drawdown Period.

 

We may cancel the Facility and require you to pay all amounts outstanding under
the Facility if it becomes unlawful for us to comply with this agreement or to
provide the Facility.

    Repayments

You are responsible for paying back the money you owe us.

 

You won’t need to make any repayments of capital for the first 12 months after
the date you draw down the Loan (the Initial Repayment Free Period). Your first
repayment will be made on the date 13 month(s) after the date you draw down the
Loan and you will repay the Loan in 59 monthly instalments of £4,166.67
(exclusive of interest). You will then make a final repayment of £4,166.47 on
the Final Repayment Date.

 

Once you have made a repayment or prepayment you cannot redraw that amount of
the Loan that was repaid or prepaid.

 

As well as repaying the Loan, you will also pay us interest as detailed below.

 

We may change the amount of your repayment instalments if you make a prepayment
or if it is required to accurately reflect the remaining amount payable by you.

 

In any event you must pay us all outstanding amounts under this Facility
(including accrued interest) by the Final Repayment Date.

    Final Repayment Date The date 6 years from the date of the drawdown of the
Loan.

 

Deferred Capital Repayments You can request to defer some of your capital
repayments provided that:

 



  (a) no Event of Default has occurred and is continuing;         (b) you elect
to defer the repayments before the Final Repayment Date; and         (c) the
term of the Loan (including any extended term) does not exceed 6 years from the
date of drawdown of the Loan.





 

  You must defer at least three monthly repayment(s) each time you elect to
defer and cannot defer more than 24 months’ worth of repayments in total
including those repayments which were deferred during the Initial Repayment Free
Period.



 

  2

 

 

  If you elect to defer any capital repayments we will either:         (a)
extend the Final Repayment Date by the number of deferred repayments (provided
that this does not extend the Final Repayment Date to a date which is more than
6 years from the date of drawdown of the Loan); or         (b) adjust the amount
of the repayment amounts to be paid by you following the deferred period.      
  We will confirm which option we have chosen as soon as we can following our
receipt of your notice of deferral.         Deferring your capital repayments
will not affect your obligation to pay us interest, which will still accrue and
will be payable as set out in this letter.     Voluntary Prepayments You can
prepay the Loan at any time if:         (a) you give us at least 5 business
days’ written notice;         (b) the amount of the prepayment is equal to 10%
or more of the Limit or, if less, the balance of the Loan; and         (c) you
also pay us all accrued interest on the amount prepaid.         If you make a
prepayment you will still have to make the repayments set out above but we may
adjust the repayment amounts.

 

You must pay us the following fees and interest in connection with the Facility:

 



Fixed Rate Break Fee If we have offered you a fixed rate following a request
under clause 4 of this agreement you may ask us in writing to change the
interest rate applicable to the Loan from a fixed rate back to the Bank of
England Base Rate. If you do this, or if you make any prepayment during the
Fixed Rate Period, you must pay us a fee equal to:       (a) for each full year
of the Fixed Rate Period remaining, 1% of the amount voluntarily prepaid, or if
we are changing the rate to the Bank of England Base Rate, 1% of the amount of
the Loan which remains outstanding at that time; and         (b) for each part
of a year remaining, 1% of the amount prepaid or if we are changing the interest
rate to the Bank of England Base Rate, 1% of the amount of the Loan which
remains outstanding at that time, divided by 365 and multiplied by the number of
days remaining in that partial year.       Security Fees

Debenture

Bank fee: £180

Bank fee for registration at Companies House: £50

Companies House registration fee: £15

    Interest

Interest at a rate of 3.99% per annum over the Bank of England Base Rate payable
on the outstanding principal amount of the Loan monthly and on the Final
Repayment Date. We will either debit these interest payments from your account
held with us (or any other nominated bank account, the details which have been
confirmed and accepted by us) or your Loan account and will continue to do so
until the Loan is fully repaid.



 

  3

 



 

  If you elect to apply for the business interruption payment (the BIP) from the
UK Government (which was set out in the BIP offer letter provided to you) you
won't need to make any payment of interest to us for the first 12 months after
the date you draw down the Loan. This is because the BIP will cover those
interest payments on your behalf. Your first payment of interest will therefore
be on the date 13 months after the date you draw down the Loan and then monthly
thereafter.       If you do not elect to apply for the BIP, no interest payments
will be covered on your behalf and you will therefore be responsible for the
payment of all interest accrued on the Loan.       The amount of interest you
pay may change if, for example, there is a change in the Bank of England Base
Rate.       If the Bank of England Base Rate is less than zero, the Bank of
England Base Rate shall be deemed to be zero.       If you ask us in writing we
will tell you the interest rate that is applicable to your Loan at that time.  
   

You are not required to pay any fee to benefit from the CBILS. Please see
schedule 3 for further details.



 

Your total indicative costs for the first 12 months following drawdown of the
Loan, which will be covered by the BIP (should you elect to apply for it), will
be £10,470.00 which is comprised of £10,225.00 interest and £245.00 security
fees.

 

2. What we need from you

 

Before you draw down under the Facility you must provide us with the following
documents in a form we are happy with:

 

  (a) General Conditions

 

  (i) a signed copy of this letter;         (ii) a duly signed, dated and
completed copy of the business interruption payment offer letter confirming
whether you do/do not want to apply for a business interruption payment;        
(iii) a resolution of your board of directors approving your entry into this
agreement and the Documents;         (iv) evidence of who is authorised to make
drawings from an account on your behalf or a bank mandate. If you don’t give
this to us we will assume that anyone who is authorised to instruct us to make
payments on your behalf in Sterling in the amount of the relevant drawing from
an account held with us is authorised; and

 

  4

 

 

  (v) the form of information declaration provided to you by us, duly signed,
dated and completed without any amendments or variations;

 

  (b) Security

 

  (i) the following security documents, signed by the relevant parties (other
than us):

 

  1. Debenture comprising fixed and floating charges over all the assets and
undertaking of the Borrower including all present and future freehold and
leasehold property, book and other debts, chattels; goodwill; uncalled capital,
both present and future.

 

  (ii) evidence that you, or the person providing us with any security, has good
and marketable title to the assets it is securing; and         (iii) any
documents we need to enable us to register the security;

 

  (c) Others

 

  (i) all information needed for us to comply with our “know your client”
requirements.

 

We will let you know if something further is needed and when we are happy with
the form of the documents.

 

We will allow you to draw down the Loan if:

 

(a) we have everything we have asked from you under this clause 2; and     (b)
no Event of Default or Potential Event of Default is continuing or would result
from the drawdown.



 

By Event of Default we mean any of the events set out in clause 8 of this letter
and by Potential Event of Default we mean an event or circumstance which would,
with the expiry of a grace period, the giving of notice or the making of any
determination be an Event of Default.

 

A Potential Event of Default is continuing if it has not been remedied or waived
and an Event of Default is continuing if it has not been waived by us.

 

3. How you can request the Loan



 

You must provide us with a drawdown request by 9.30am on the morning of the
proposed drawdown date.

 

The drawdown request must be in the form set out in schedule 1, or in such other
form as we agree, and include:

 

(a) the proposed drawdown date;     (b) the amount of the Loan; and     (c)
details of the bank account to which the Loan should be paid.

 



  5

 

 

Once you have submitted the request it cannot be amended or withdrawn.

 

You can only make one drawdown and it must be in an amount equal to the Limit.

 

4. How you can request a Fixed Rate

 

At any time following the drawdown of the Loan, if no Event of Default has
occurred and is continuing, you may ask us for a fixed rate by making a request
in the form set out in schedule 2.

 

We will use reasonable endeavours to offer you a confirmed fixed rate but we are
not obliged to do so. If we agree to offer you a confirmed fixed rate we will do
this in a fixed rate quote. The fixed rate quote will tell you what the fixed
rate is and for what period it applies (Fixed Rate Period).

 

5. About the Coronavirus Business Interruption Loan Guarantee

 

This Loan is supported by the Coronavirus Business Interruption Loan Scheme
(CBILS), managed by the British Business Bank, on behalf of, and with the
financial backing of, the Secretary of State for Business, Energy and Industrial
Strategy.

 

(a) CBILS Guarantee

 

We can only make the Loan available to you if we receive a guarantee from the UK
Government under CBILS (the CBILS Guarantee). If you do not repay us the full
amount of the Loan, the Government will pay some of the amounts due to us
instead.

 

(b) Your responsibility for the repayment of the Loan

 

The CBILS Guarantee is provided to us and not to you. You are responsible for
repaying the whole of this Loan at all times.

 

If you fail to repay the Loan to us, we can recover the full amount you owe us
from any security that may have been provided to us for the Loan. If we are
unable to recover the full amount of the Loan from you, or from any security
provided to us, the CBILS Guarantee provides us with a partial guarantee for the
Loan. We will always try to recover the full amount of the Loan from you or any
security provided to us first.

 

(c) Claiming under the CBILS Guarantee

 

Where the CBILS Guarantee is called upon, we may be required to make repayments
to the UK Government from any amounts we receive by enforcing any security that
may have been provided to us for the Loan.

 

6. Your confirmations to us

 

You make the following representations and warranties to us on: (i) the date
that you sign this letter; (ii) on any date on which you request a drawdown;
(iii) any date on which you make a drawdown; and (iv) on each date you make a
payment of capital and/or interest to us.

 

You make these representations and warranties on your behalf and on behalf of
any other party which provides guarantees or security to us (other than the
CBILS Guarantee) in support of your obligations to us (an Obligor). Any
reference to ‘you’ in paragraphs (a) to (o) below refer to you and any Obligor:

 

(a) you are duly incorporated or established under the laws of your jurisdiction
of incorporation or establishment and you have the power and authorisations
needed to own your assets and carry on your business as it is being conducted;

 

  6

 

 

(b) you are able to enter into and perform your obligations under any document
required in connection with us providing the Facility to you (the Documents);  
  (c) your obligations under the Documents are legal, valid and binding;     (d)
you comply with all laws and regulations (including all environmental laws and
regulations) which apply to you;     (e) no Event of Default or Potential Event
of Default is continuing or would result from the drawdown and there are no
other events or circumstances which constitute (or would, with the expiry of a
grace period, the giving of notice or the making of any determination
constitute) a default or termination event (however described) under any other
agreement or instrument you are a party to;     (f) there is no material
current, pending or threatened litigation or similar proceedings affecting you
or any proceedings that could, if adversely determined, affect you;     (g) you
have good and marketable title to the assets over which the security is granted;
    (h) any security that we have the benefit of has or will have first ranking
priority (unless we agree otherwise with you);     (i) your obligations to us
rank pari passu with your other unsecured and unsubordinated obligations to
other parties (other than us) unless those other obligations are preferred by
law;     (j) no person has taken any step to commence any insolvency
proceedings, or threatened to take any step to commence any insolvency
proceedings, in relation to you or, if you are part of a wider group of
entities, any member of your group;     (k) your centre of main interests is
situated in the jurisdiction of your incorporation or establishment and you have
no establishment in any other jurisdiction;     (l) any written information
provided to us by you or on your behalf was true, complete and accurate in all
material respects when it was provided and has not become materially misleading
or incorrect;     (m) you are not required to make any deduction or withholding
for or on account of tax, duty or any other charge for any payment you make to
us;     (n) you have conducted your businesses in compliance with applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws; and     (o) neither
you, nor any subsidiary, director, officer, employee, agent or affiliate of
yours nor any of their subsidiaries is, or is owned or controlled by, an
individual or entity that is, (i) the subject of any Sanctions, or (ii) located,
organised or resident in a country or territory that is, or whose government is,
the subject of Sanctions.

 

What are Sanctions?

 

Sanctions means any counter-terrorism legislation or any international economic
or trade sanctions adopted, administered or enforced by the United Nations
Security Council (the Council as a whole or its individual members), the Office
of Foreign Assets Control of the U.S. Department of the Treasury (OFAC), the
U.S. Department of Commerce Bureau of Industry and Security, the US Department
of State, the European Union (the Union as a whole or its member states), Hong
Kong or the United Kingdom.



 

  7

 



 

7. What you agree to do

 

We want to build a relationship with you and continue to support your business.
For us to do that we expect you to run your business in a commercially prudent
manner and keep the nature of your business the same as it is at the start of
our relationship. We also expect you to:

 

(a) prepare your financial information in accordance with generally accepted
accounting standards;     (b) let us have copies (in a form acceptable to us)
of:

 

  i. your accounts (audited, if required by law) no later than 9 months after
your financial year end;





 

  if your accounts have not been audited we can ask that an audit is carried out
at your cost by a registered auditor;     (c) give us any information we
reasonably request including information about your financial position or
trading activities or anything we need to satisfy our ‘know your customer’
requirements;     (d) tell us if you or any Obligor breach the agreement or any
security or guarantee granted in our favour, if there is a Potential Event of
Default or if there is any material litigation or similar proceedings which
affect you or any Obligor, or, if you are part of a wider group of entities, any
of your group companies; and     (e) keep your business and assets insured with
a reputable insurer against risks that a business carrying on the same or
similar business would usually insure against and send us copies of any policies
and premium receipts if we ask for them.

 

If we ask you, you will fully co-operate with us and do what we reasonably ask
you to do:

 

(a) in connection with: (i) any interest conferred or intended to be conferred
on us by or (ii) any of our rights, powers or remedies under, any Document;
and/or     (b) to enable us to realise any Document which we have an interest
in.

 

You also confirm to us that:

 

(a) you have and will maintain any licences and/or authorisations you need to
run your business;     (b) you will comply with all laws and regulations
(including all environmental laws and regulations) which apply to you;

 

(c) you will not use, and you will make sure that, as applicable, no other
member of your group, director, shareholder or Obligor will use, directly or
indirectly, any part of the Facility for any payments that could constitute a
violation of any applicable anti-bribery law,     (d) you will not, and you will
make sure that, as applicable, no other member of your group, director,
shareholder or Obligor will, directly or indirectly, use the Facility or lend,
contribute or otherwise make available the Facility to any person:

 

  i. to fund any activities or business of or with any person, or in any country
or territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions; or         ii. in any other manner that would result in a
violation of Sanctions by any person.

 

8. Events of Default

 

If any of these Events of Default occur then we may:

 

(a) cancel all or part of the Facility and we will have no further obligations
to you;     (b) stop you from exercising your right to elect to defer any
capital repayments;     (c) demand immediate repayment of all amounts due to us
under the Facility;

 

  8

 

 

(d) declare that all or any part of the Loan is repayable on demand; and/or    
(e) enforce any security or guarantees.

 

An Event of Default will occur if:

 

(a) you or any Obligor does not pay any amount due to us under the Documents
when due, unless there has been a technical error in making the payment and it
is made within 3 business days;     (b) any of the representations and
warranties you or any Obligor makes to us under the Documents is or becomes
materially misleading or incorrect;     (c) you fail to provide any financial
information that you are required to give us under clause 7 when due;     (d)
there is a breach of any Document which provides security in favour of us;    
(e) you or any Obligor breaches any provision of the Documents (other than those
referred to in (a) to (d) above) unless the breach can be remedied and is
remedied within 10 business days of the earlier of you or the Obligor becoming
aware of the breach and us notifying you or the Obligor of the breach;     (f)
there is an event of default (however described) under any other finance
arrangements you or an Obligor are a party to;     (g) you or any Obligor
rescinds or purports to rescind or repudiates or purports to repudiate any
Document;     (h) any party to any intercreditor or priority arrangements (other
than us) breaches the terms of those arrangements (unless such breach is waived
by all parties (other than the party in breach));     (i) there is a change in
control of you, any Obligor, or if you are part of a wider group, your group,
without our written consent;     (j) any of the following events occur:

 

  (i) you, any Obligor, or, if you are part of a wider group, any member of your
group, admits that it is, or is declared to be or deemed to be, unable to pay
its debts when due;         (ii) you, any Obligor, or, if you are part of a
wider group, any member of your group enter into, or seek or propose, any
composition or voluntary arrangement with your creditors or scheme of
arrangement of your affairs;         (iii) any action is taken or any court
order is made which adversely affects the whole or a material part of your
assets or, if you are part of a wider group, assets of a member of your group;  
      (iv)

an act, whether by you or another person, which either amounts to, or could
directly result in, a formal step being taken for the receivership,
administration, bankruptcy, liquidation, dissolution or analogous proceedings
of, or in respect of, you or, if you are part of a wider group, any member of
your group;





 



  9

 



 

(k) you, any Obligor, or, if you are part of a wider group, any member of your
group, terminates or transfers the whole or a substantial part of its business;
or     (l) it becomes unlawful for you and/or an Obligor to comply with the
Documents or any obligations under the Documents cease to be legal, valid and
binding.

 

9. Costs and expenses

 

You will pay to us all our costs and expenses that we incur in connection with
the Documents.

 

If we think we might, or if we have to, enforce or preserve our rights under,
the agreement or any security or guarantee granted in our favour in support of
your obligations or have to investigate any breach of the agreement or any
security or guarantee, you will promptly pay us our costs and expenses
associated with us taking such action.

 

We can debit these costs to your current account with us (or any other nominated
account) or your loan account with us. We will tell you what the costs are
before we debit them.

 

10. Increased Costs

 

You will pay us on demand the amount of any Increased Costs we incur because of:

 

(a) a change in (or the interpretation, administration or application of), or
the introduction of, a law or regulation;     (b) compliance with any law or
regulation made after the date of this agreement; and/or     (c) the
implementation or application of, or compliance with, Basel III, CRDIV or any
other law or regulation which implements Basel III and/or CRDIV.



 

By Increased Costs we mean additional or increased costs incurred by us or a
reduction in our rate of return from the Facility or our overall capital. This
will include the consequences of any tax in respect of any payment received or
receivable by us under the Facility (other than tax payable on your overall net
income).

 

What are Basel Ill and CRDIV?

 

Basel Ill means:

 

(a) the agreements contained in "Basel Ill: A global regulatory framework for
more resilient banks and banking systems", "Basel Ill: International framework
for liquidity risk measurement, standards and monitoring" and "Guidance for
national authorities operating the countercyclical capital buffer" published by
the Basel Committee on Banking Supervision in December 2010, each as amended,
supplemented or restated;     (b) the rules for global systemically important
banks contained in "Global systemically important banks: assessment methodology
and the additional loss absorbency requirement - Rules text" published by the
Basel Committee on Banking Supervision in November 2011, as amended,
supplemented or restated; and     (c) any further guidance or standards
published by the Basel Committee on Banking Supervision relating to Basel III.

 

CRDIV means, together, the Capital Requirements Regulation (Regulation (EU) no.
575/2013 of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending regulation (EU) No. 648/2012 and the Capital
Requirements Directive (Directive 2013/36/EU of 26 June 2013 on access to the
activity of credit institutions and the prudential supervision of credit
institutions and investment firms, amending Directive 2002/87/EC and repealing
Directive 2006/48/EC and 2006/49/EC) of the European Parliament and the Council,
as either of the same may be amended, supplemented or restated from time to
time.

 

  10

 







 

11. Indemnity

 

You must indemnify us on demand against any costs or losses that we incur
because of:

 

(a) a breach by you of the agreement;     (b) the application by you of the
Facility;     (c) us providing funding to you or making arrangements to fund the
Facility; and/or     (d) a cancellation or prepayment of the Facility.

 

12. Payments

 

(a) You must make all payments in cleared funds on the due date for payment or,
if that day is not a business day, on the next business day.     (b) You must
make all payments without any deduction or withholding.     (c) If you are
required by law to make any deduction or withholding from a payment, you will
promptly pay to us additional sums that will make the net sum received by us
equal to the full sum payable had there been no deduction or withholding.    
(d) All amounts payable to us under this agreement shall be deemed to be
exclusive of VAT. Where VAT is chargeable, you must pay us an amount equal to
the amount of VAT charged.     (e) We may debit any amount you owe us under the
agreement to any account you hold with us (including any accrued interest, fees
or costs) even if it causes that account to become overdrawn or for any limit on
that account to be exceeded. We will tell you the amount of any fees and/or
costs before debiting them from your account.

 

13. How we use the payments you make

 

We will apply any payment we receive from you or any other person in connection
with the Facility:

 

(a) firstly, to discharge all costs, fees and expenses (including legal fees)
you owe us;     (b) secondly, in or towards the discharge of any interest or
other amounts owed to us other than principal; and     (c) thirdly, in or
towards the discharge of any principal you owe to us.

 

14. Interest and fees

 

We will calculate fees, interest and default interest on a daily basis:

 

(a) from the date we make the Facility available to you or, if applicable, the
date the payment or fee is payable, until the date of actual payment; and    
(b) on the basis of a 365 day year or, if the market practice in the
jurisdiction of the relevant currency differs, in accordance with that market
practice.

 

You will pay us interest in arrears, at the rate specified in this agreement, on
the charging dates you have agreed with us (you can ask us what these rates or
dates are at any time).

 

  11

 

 

If any fee or cost is specified as a percentage, it will be calculated on the
total amount of the relevant Limit or Facility (as applicable) unless otherwise
stated.

 

15. Currency

 

Payments to us should be made in the currency in which they are due. If we
receive any money which is in a different currency or if we need to convert any
order, judgment or award given in relation to a payment due from you into a
different currency, we may convert this at the HSBC Exchange Rate. You must
indemnify us on demand against any costs or losses that we incur because of that
conversion.

 

If a change in any national currency unit occurs and affects the currency of the
Loan we may amend the terms of this letter to reflect the change without your
consent.

 

If we need to re-denominate the Loan we may ask you to enter into a new
agreement on substantially the same terms as this agreement. If you do not agree
to the new terms you will be able to prepay the outstanding amounts under this
agreement on 5 business days’ notice.

 

What is the HSBC Exchange Rate?

 

This is the rate we use to convert payments to and from currencies other than
the currency of your payment. It's based on the foreign currency market for each
currency we offer so changes constantly. The rate will depend on the size of the
payment and whether we are buying currency (because you are receiving a payment)
or selling currency (because you are making a payment).

 

You can find out the rate at any time by contacting us (see our website for
contact details http://www.business.hsbc.uk/en-gb/contact-us).

 

16. Set-off

 

If you have money in one of your accounts (except for trust, client or joint
accounts), we may set it off against any amount you owe us which is due for
payment on other accounts (including money you owe on a joint account) so it
reduces or repays the amount you owe us. We’ll only do this with accounts in
your name.

 

In exercising our right, we may use any amounts you have in a fixed term deposit
account and, where those deposits are not in the same currency as the amount
owed, we may convert those amounts to the currency of the amount owed using our
HSBC Exchange Rate. We may also adjust the amount of interest we pay you.

 

17. Transfer

 

You can’t transfer any of your rights and obligations under this agreement.

 

We can transfer any of our rights and obligations under this agreement to
anyone.

 

You will, at our expense or at the expense of the person we transfer our rights
and/or obligations to, do anything that we reasonably request to effect the
transfer.

 

18. Third party rates

 

If there is a change to any third party rate (for example the Bank of England
Base Rate) the change will take effect on the same business day that the change
is published.

 

  12

 



 

19. Certificates and determinations

 

Any rate or amount under any Document that we certify or determine will, unless
there is a manifest error, be conclusive evidence of the relevant matter.

 

20. Sharing information

 

If we make a reasonable request for information, you must give it to us as soon
as possible. If you don’t, or we suspect fraudulent or criminal activity of any
kind:

 

(a) we might try to get it from another source; and/or     (b) we can terminate
the Facility or suspend access to services.

 

You must make sure the information you give us is accurate and up to date and
tell us within 30 days if anything changes.

 

We’ll use your information as explained in our Privacy Notice (available at
www.business.hsbc.uk/legal).

 

You consent to us sharing any information about you, the Facility and/or the
agreement with:

 

(a) any person that we might transfer or have transferred our rights to under
the agreement;     (b) any person that we might enter into or have entered into
any sub-participation with or any other transaction under which payments are to
be made or may be made by reference to any of the Documents or any person who
might or does invest in or finance such a transaction;     (c) any member within
the HSBC Group, being HSBC Holdings plc and its subsidiary companies from time
to time;     (d) any rating agency or other person that we have to send that
information to under any applicable law or regulation or where requested by a
regulatory authority or by the rules of a stock exchange or in connection with
any litigation or similar proceedings;     (e) any insurer who is or who
proposes to provide insurance to us in respect of a Facility; and     (f) any
employees, officers, directors, affiliates, auditors or professional advisers of
any of the above persons.

 

21. Compliance with laws and regulations

 

We and you are each required to comply with the laws and regulations that apply
to us, in the countries where the HSBC Group does business. These include, among
others, laws and regulations that:

 

(a) prohibit criminal conduct, such as fraud, bribery and corruption, money
laundering, terrorist financing, insider dealing, market manipulation and tax
evasion;     (b) impose asset freezes, economic and other sanctions; and     (c)
require us to have controls, policies and procedures to prevent our services
from being used for financial crime.

 

In the event we reasonably consider that the performance of this agreement, or
any part of it, would cause us to breach any law or regulation that applies to
us:

 

(a) we will not be required to perform that part of this agreement; and     (b)
we will not be liable to you in any way for not performing it.

 

  13

 

 

22. Third party rights

 

This agreement is between you and us, therefore a person who is not a party to
the agreement will not have any rights to enforce it.

 

23. Waiver

 

No failure or delay by us in enforcing any of our rights under the agreement
will mean that we have given up those rights, in whole or in part, or prevent us
from enforcing those rights in the future.

 

24. Tax

 

It’s up to you to meet your tax responsibilities in the UK and elsewhere. Some
countries’ tax laws may apply to you even if you don’t have a business there. As
you’re responsible for your own tax obligations, no HSBC Group member is
responsible for this or provides tax advice. It’s your choice whether to seek
independent legal and tax advice.

 

25. Events outside our control

 

Sometimes events happen which are outside of our reasonable control. These
events can include natural events (such as a flood) and power failure and are
often called force majeure events. If such an event does happen and it prevents
or delays our performance of any of our commitments, we will not be liable to
you as a result.

 

26. Security

 

Any amount that you owe us under this agreement will be secured by all the
security that we already hold (or which we may hold in the future) in respect of
your liabilities to us.

 

27. What laws apply to this agreement?

 

This agreement and any non-contractual obligations are governed by the laws of
England and Wales and you and we both agree that the courts of England and Wales
have exclusive jurisdiction to determine any dispute arising out of or in
connection with the agreement.

 

28. Some final useful information about your Facility

 

Please also note the following terms that apply to your Facility:

 

(a) Unless we have told you otherwise in this agreement, if we agree with you to
amend any term of this agreement any amendment will only be effective if in
writing and signed by both of us.     (b) Your obligations under this agreement
shall not be secured on any land or buildings to the extent that that security
would make this agreement a “regulated mortgage contract” for the purposes of
the UK Financial Services and Markets Act 2000 (Regulated Activities) Order 2001
(SI 2001/544). This provision will always take priority over any provision in
any security document you enter into.     (c) If you need to contact us in
connection with the Facility you should write to, or email, your relationship
manager/director or otherwise you can find our contact details at
https://www.business.hsbc.uk/en-gb/contact-us     (d) We’ll contact you or a
person you’ve authorised us to contact, using the most recent address (postal or
email) or telephone number you or they have given us. You must let us know as
soon as possible if the contact details for you or any authorised person change.
If you don’t, you might not get information or notices from us – we won’t be
responsible for this.     (e) If we send you a letter, you will be deemed to
have received it at 12pm on the business day two days after we have posted the
letter. In this agreement, by business day, we mean any day other than a
Saturday, Sunday or public holiday in the United Kingdom, where we are open for
business. If we email you, or use a platform or other electronic channel, you
will be deemed to have received the notice or demand at the time the email was
sent or, as applicable, at the time the notice or demand is notified to you on
the relevant platform or electronic channel.

 

  14

 

 

29. Right of appeal to lending conditions

 

You may have a right to appeal against the terms and conditions that we have
offered. See the Lending Appeals Guide page on the Bank’s website (currently
http://www.business.hsbc.uk/en-
gb/contact-us/contact-us-appeals-for-borrowing-page) for details.

 

30. How to make a complaint

 

(a)If you have a complaint, please contact us using the details below. We’ll
send you a written acknowledgement within five working days and keep you
informed of our progress until your complaint has been resolved. We’ll do
everything we can to sort out the problem.

 

You can contact us:

 

  At Branch: Customers can visit a branch and speak to our dedicated members of
staff face to face         By Telephone: Customers can give us a call on 03457
606060 (+44 1226 260878)         Online: Customers can email us at
customer.care.team@hsbc.com. Alternatively customers can complete our online
complaint form. A member of our dedicated team will be in contact with the
customer shortly.         By Letter Customers can write to us at the following
address           Customer Care Team
HSBC UK
PO Box 6125
Coventry
CV3 9GW

 

(b) If you still remain dissatisfied, you may be able to refer your complaint to
the Financial Ombudsman Service using the contact details set out below. If
you’re not eligible to use the Ombudsman Service, please note that, at the date
of this agreement, we don’t use any alternative dispute resolution services.

 

  ● Financial Ombudsman Service, Exchange Tower, London, E14 9SR         ●
www.financial-ombudsman.org.uk         ●
complaint.info@financial-ombudsman.org.uk

 

31. Accessibility

 

(a) To find out more about our accessible service please visit
www.hsbc.co.uk/accessibility or ask at any of our branches.     (b) If you’d
like this in another format such as large print, Braille or audio, please
contact us.

 

  15

 

 

32. About us and our authorisation details

 

(a) HSBC UK Bank plc is authorised by the Prudential Regulation Authority and
regulated by the Financial Conduct Authority and the Prudential Regulation
Authority.     (b) Our Financial Services Register number is 765112. You can
check these details by visiting the Financial Conduct Authority’s website
www.fca.org.uk or contacting them on 0800 111 6768.     (c) HSBC UK Bank plc is
a company registered and established in England and Wales under registration
number 09928412. Our registered office is at 1 Centenary Square, Birmingham, B1
1HQ, United Kingdom. Our VAT registration number is GB365684514.

 

To accept this agreement, please sign this agreement where indicated below and
arrange for it to be returned to us. If you do not sign this agreement and
return it to us within 30 days from the date specified on the front page, the
offer set out in this agreement will lapse.

 

If we indicate as such to you, this letter may be signed by electronic signature
(as defined in the Electronic Communications Act 2000) and shall have the same
legal effect, validity and enforceability as if signed by hand written signature
to the extent and as provided for in any applicable law (including the
Electronic Communications Act 2000).

 

We can each sign different copies of this letter and these copies will,
together, form a single agreement. Signed for and on behalf of HSBC UK Bank plc.

 

Signed: /s/ James Allingham  

 

This agreement, signed for and on behalf of Global Telesat Communications
Limited with authority to do so.

 

Signed: /s/ David Phipps  

 

Print name: David Phipps  

 

Date: July 16, 2020

 

  16

 

 

SCHEDULE 1

 

DRAWDOWN REQUEST

 

From: Global Telesat Communications Limited     To: HSBC UK Bank plc

 

Dated: __________________

 

Dear Sirs

 

CORONAVIRUS BUSINESS INTERUPTION LOAN SCHEME FACILITY LETTER DATED 29th April
2020 (THE “AGREEMENT”)

 

We refer to the Agreement. This is a drawdown request. When we use capitalised
terms in this drawdown request, these have the same meaning as in the Agreement.

 

1. We wish to draw down the Loan on the following terms:

 

  (a) Drawdown Date: _________________ (or, if that is not a business day, the  
(b)

next business day).1

Amount:

£ _________________ 2

 

2. The proceeds of the Drawdown should be credited to:3

 

Bank:

 

Account name:

 

Account number:

 

Sort code:

 

3. We confirm that we have provided everything you require under clause 2 of the
Agreement.     4. We agree that the applicable interest rate shall be determined
as set out in the Agreement.     5. We confirm that no Event of Default has
occurred and is continuing and that no Potential Event of Default would arise
from the proposed draw down.     6. We confirm that each of the representations
we have made to you in the Agreement are true.     7. This drawdown request is
unconditional and irrevocable.

 

Yours faithfully

 

..........................................

 

Director for and on behalf of

Global Telesat Communications Limited

 

 



 

1 Please complete the Drawdown Date.

2 Please complete the amount of Drawdown

3 Please complete the details of the bank account for receiving proceeds of the
Drawdown

 

  17

 

 

SCHEDULE 2

 

FIXED RATE REQUEST

 

To: HSBC UK Bank plc

 

Dated: ________________

 

Dear Sirs

 

CORONAVIRUS BUSINESS INTERUPTION LOAN SCHEME FACILITY LETTER DATED 29th April
2020 (THE “AGREEMENT”)

 

When we use capitalised terms in this fixed rate request, these have the same
meaning as in the Agreement.

 

1. This is a fixed rate request in accordance with clause 4 of the Agreement.  
  2. We request a fixed rate for a Fixed Rate Period of __________ months from
____________ (date).     3. We confirm that the full amount of the Loan will be
subject to the Fixed Rate.     4. This fixed rate request is irrevocable.

 

Yours faithfully

 

..........................................

 

Director for and on behalf of

Global Telesat Communications Limited

 

  18

 

 



SCHEDULE 3

 

CBILS BORROWER SIDE LETTER

 

[ex10-2_002.jpg]

  

Dear Borrower

 

1. CORONAVIRUS BUSINESS INTERRUPTION LOAN SCHEME – CBIL Scheme

 

Following the announcement by Chancellor Rishi Sunak on 11 March 2020 we are
writing to inform that your facility is being provided to you under the CBIL
Coronavirus Business Interruption Loan Scheme (the “CBIL Scheme”).

 

The CBIL Scheme is delivered through the Enterprise Finance Guarantee (“EFG”)
framework. References to “EFG” or the “Enterprise Finance Guarantee” in any
communications from your finance provider should be read as references to the
CBIL Scheme.

 

2. CBIL GUARANTEE

 

Your lender’s ability to provide you with this facility is dependent upon your
lender receiving a guarantee from the UK Government under the CBIL Scheme. The
guarantee provides your lender (and not you) with a partial guarantee, should
you default on repaying this facility. You remain responsible for repaying the
whole of this facility at all times.

 

3. SCHEME GUARANTEE FEE

 

You will not be required to pay any Scheme Guarantee Fee for the term of your
CBIL Scheme Facility. Your Scheme Facility Letter and the Information
Declaration you are asked to sign may refer to you paying a Scheme Guarantee
Fee, this letter supersedes any parts of the Scheme Facility Letter and the
Information Declaration that mention a “fee”. You will be sent a Guarantee Fee
Payment Schedule by your lender, this should show the Scheme Guarantee Fee
payable by you as being zero.

 

Yours faithfully,

 

[ex10-2_003.jpg]

 

For and on behalf of British Business Financial Services Limited as agent for
the Secretary of State for Business, Energy and Industrial Strategy

 

  19



